UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN THE MATTER OF THE
APPLICATION OF SATFINANCE                           19 Misc. 550 (KPF)
INVESTMENT LIMITED FOR AN
ORDER TO TAKE DISCOVERY                                   ORDER
PURSUAN TO 28 U.S.C. § 1782

KATHERINE POLK FAILLA, District Judge:

      Satfinance Investment Limited (“Petitioner”) has applied for an ex parte

order pursuant to 28 U.S.C. § 1782 to conduct discovery for use in foreign

proceedings (the “Petition”). This Court, having carefully considered the papers

submitted by Petitioner, finds as follows:

      A.     Petitioner has met the requirements under 28 U.S.C. § 1782 for

granting the requested judicial assistance and relief.

      B.     For purposes of the instant Petition, the following corporate

entities and person reside or are found in the Southern District of New York:

Athena Art Finance Corp. (“Athena”), G. Andrea Danse, and YieldStreet Inc.

(YieldStreet) (together, the “Witnesses”).

      C.     The discovery sought through this Application is for use in

proceedings that are before a foreign tribunal.

      D.     The Petitioner is an interested person within the meaning of the

statute, in its capacity as a party to the foreign proceedings before the High

Court of Justice of England and Wales, Business and Property Courts (the

“Foreign Proceedings”).
      E.     The discretionary factors, as described by the United States

Supreme Court in Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241,

247 (2004), weigh in favor of granting the requested assistance.

      F.     More particularly: (1) Danse and YieldStreet are not parties in the

Foreign Proceedings and are not expected to become parties thereto, and while

Athena is named as a party, it will appear only for the purpose of contesting

the foreign court’s jurisdiction over it; (2) there is no indication that the foreign

court would not be receptive to U.S. federal-court judicial assistance as

requested in the Petition; (3) the Petition does not conceal an attempt to

circumvent foreign proof-gathering restrictions; and (4) the Petition seeks

discovery that is not unduly intrusive or burdensome as the Petition requests

evidence of the type normally produced by corporate entities or persons as

third parties or parties in litigation.

      IT IS HEREBY ORDERED that:

      1.     The Petition for an order pursuant to 28 U.S.C. § 1782 to conduct

discovery for use in foreign proceedings is granted;

      2.     Petitioner, through its counsel, is authorized to issue, sign, and

serve upon the Witnesses subpoenas and interrogatories in substantially the

same form as attached to the Declaration of Derek J.T. Adler as Exhibits H-N

to the Petition, to take discovery relating to the issues identified in this Petition;

and

      3.     The Witnesses must comply with such subpoenas in accordance

with the Federal Rules of Civil Procedure and the Rules of this Court.

                                          2
    SO ORDERED.

Dated: December 2, 2019
       New York, New York

                                 KATHERINE POLK FAILLA
                                United States District Judge




                            3
